 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (the “Agreement”) made as of the 2nd day of January,
2008 by and between Biolase Technology, Inc. (the “Company”) and Jake P. St.
Philip (“Executive”).
     WHEREAS, the Company and Executive wish to enter into a formal employment
contract which will govern the terms and conditions applicable to Executive’s
employment with the Company and will provide certain severance benefits for
Executive in exchange for the Executive’s agreement to abide by the terms and
conditions set forth in this Agreement.
     NOW, THEREFORE, the parties agree as follows:
PART ONE — TERMS AND CONDITIONS OF EMPLOYMENT
     1. Duties and Responsibilities.
          A. Executive shall serve as the Chief Executive Officer of the Company
and shall report directly to the Company’s Board of Directors (the “Board”).
Executive shall perform the responsibilities of a chief executive officer of a
public company, including such duties and functions as may be reasonably
assigned to Executive from time to time by the Board. Executive shall comply
with all proper and reasonable directives and instructions of the Board and/or
any committee of the Board.
          B. Subject to the exceptions set forth in Paragraph 6, Executive
agrees to devote his full business time and attention to the Company, to use his
best efforts to advance the business and welfare of the Company, to render his
services under this Agreement fully, faithfully, diligently, competently and to
the best of his ability, and not to engage in any other employment activities
while employed by the Company.
          C. The Board shall appoint Executive as a member of the Board,
effective as of the Effective Date. During the Employment Period (as defined
below), Executive shall serve as a member of the Board, subject to election and
reelection by the Company’s stockholders in accordance with the Company’s
Certificate of Incorporation and Bylaws. Executive shall not be paid a fee for
serving as a member of the Board. The Company shall reimburse Executive for
reasonable expenses incurred by Executive in connection with his service as a
member of the Board in accordance with the Company’s expense reimbursement
policies.
     2. Period of Employment. Executive’s employment with the Company shall be
governed by the provisions of this Agreement commencing January 2, 2008 (the
“Effective Date”) and for the duration of Executive’s employment with the
Company. Executive’s employment shall be “at will” and may be terminated by
either the Company or Executive in accordance with the provisions of Section 7.
The period during which Executive’s employment continues in effect shall be
referenced as the “Employment Period.”

 



--------------------------------------------------------------------------------



 



     3. Base Salary.
          A. Executive shall be paid a base salary at the annual rate of not
less than THREE HUNDRED FIFTY THOUSAND dollars ($350,000) per annum (hereinafter
“Base Salary”) during the Employment Period. The Board shall review the Base
Salary annually commencing on July 1, 2009. The Base Salary may be increased
from time to time in the sole and absolute discretion of the Board. The Base
Salary may be decreased only in the event of a decrease of base compensation of
all officers of the Company, and then by no greater percentage as the quotient
percentage decrease to the base compensation of all such officers. In the event
of any increase or decrease as permitted by this Section 3.A., the Base Salary
for all purposes shall be the increased or decreased amount in effect from time
to time. Executive’s Base Salary shall be paid at periodic intervals in
accordance with the Company’s payroll practices for salaried employees.
          B. The Company shall deduct and withhold from the compensation payable
to Executive, including but not limited to Executive’s Base Salary, any and all
applicable Federal, State and local income and employment withholding taxes and
any other amounts required to be deducted or withheld by the Company under
applicable statutes, regulations, ordinances or orders governing or requiring
the withholding or deduction of amounts otherwise payable as compensation or
wages to employees. The Company shall also deduct such amounts as may be
authorized by Executive from time to time.
     4. Bonus; Stock Option Grant.
          A. For each full calendar year during the Employment Period, Executive
may earn an annual Performance Bonus of up to TWO HUNDRED TWENTY-FIVE THOUSAND
dollars ($225,000) (the “Performance Bonus Target”) based on achievement of
Performance Bonus criteria. Said Performance Bonus criteria shall be determined
in good faith by the Board of Directors after consultation with Executive. For
any partial year at the beginning of the Employment Period, the Performance
Bonus Target shall be prorated based on the number of days in the calendar year
during which Executive is employed by the Company divided by three hundred
sixty-five (365). The bonus shall be paid no later than March 15 of the year
following the year for which it is awarded. Except as provided for in Section 8
below, Executive must be employed by the Company as of December 31 of the year
for which the bonus is awarded in order to earn the bonus.
          B. The Company shall grant to Executive a nonqualified stock option to
purchase FOUR HUNDRED FIFTY THOUSAND (450,000) shares of the Company’s common
stock at a per share exercise price equal to the fair market value of the
Company’s common stock on the grant date. For purposes of such nonqualified
stock option, the fair market value of the Company’s common stock on the grant
date shall equal the closing selling price per share of the Company’s common
stock on the grant date, as such price is reported by the National Association
of Securities Dealers on the Nasdaq Stock Market and published in The Wall
Street Journal. Such stock option shall be granted on January 7, 2008 and shall
vest and become exercisable in TWELVE (12) equal quarterly installments,
commencing on March 31, 2008, subject to Executive’s continued employment with
the Company (except as otherwise provided in Section 8.C.). Such stock option
shall have a term of TEN (10) years and shall not be granted

2



--------------------------------------------------------------------------------



 



under the Company’s equity plan. Such stock option shall include such other
terms and conditions as would apply to a stock option granted under the
Company’s equity plan and shall be subject to the terms and conditions of this
Agreement. Such stock option shall be granted as an inducement material to
Executive’s entering into this Agreement and employment with the Company and in
accordance with the exception set forth in Nasdaq Rule 4350(i)(1)(A)(iv).
     5. Fringe Benefits.
          A. Executive shall, throughout the Employment Period, be eligible to
participate in any and all group term life insurance plans, group health plans,
accidental death and dismemberment plans and short-term disability programs and
other executive perquisites which are made available to the Company’s executives
and for which Executive qualifies under the terms of such plans, policies or
programs.
          B. Executive shall earn and accrue vacation time during the Employment
Period at a rate of four (4) weeks of vacation per year. Executive shall not be
permitted to accrue more than six (6) weeks vacation. Once this maximum has been
reached, all further accruals will cease. Vacation accruals will recommence
after Executive has taken vacation and his accrued hours have dropped below the
accrual maximum. Executive will not earn vacation during any unpaid leaves. If a
recognized holiday falls during Executive’s vacation period, it will not be
considered as a vacation day.
          C. During the Employment Period, Executive shall be provided, at the
Company’s expense, with an apartment for Executive’s personal use in Irvine,
California, which apartment shall be reasonably acceptable to the Company and
Executive.
          D. During the Employment Period, Executive shall be authorized to
incur necessary and reasonable travel, entertainment and other business expenses
in connection with his duties hereunder. The Company shall reimburse Executive
for such expenses upon presentation of an itemized account and appropriate
supporting documentation.
          E. Executive and the Company shall enter into an Indemnification
Agreement in the form attached hereto as Exhibit D, which Indemnification
Agreement shall be effective as of the Effective Date.
     6. Restrictive Covenants.
          A. Exclusive Service. During the Employment Period, Executive shall
devote Executive’s full business time and energy solely and exclusively to the
performance of Executive’s duties, except during periods of illness or vacation
periods. During the Employment Period, Executive shall not directly or
indirectly provide services to or through any person or entity, except the
Company, unless otherwise authorized by the Board in writing. However, Executive
may continue to serve during the Employment Period as a non-employee member of
the board of directors of the companies for which he so serves on the effective
date of this Agreement (which are listed on Exhibit A hereto) and may join the
board of directors of other companies in the future with the Board’s prior
written consent. Executive shall have the right to perform such incidental
services as are necessary in connection with (i) Executive’s private
investments, but only if Executive is not obligated or required to (and shall
not in fact) devote

3



--------------------------------------------------------------------------------



 



any significant managerial efforts, and (ii) Executive’s charitable or community
activities, or participation in trade or professional organizations, but only if
such incidental services do not materially interfere with the performance of
Executive’s services, or violate Section 6.B.
          B. No Competitive Activities. During the Employment Period, Executive
shall not directly or indirectly own, manage, operate, join, control or
participate in the ownership, management, operation or control of, provide
services to, or be employed by or connected in any manner with, any enterprise
which is engaged in the Business; provided, however, that such restriction shall
not apply to any passive investment representing an interest of less than two
percent (2%) of an outstanding class of publicly-traded securities of any
corporation or other enterprise which is not, at the time of such investment,
engaged in the Business. For purposes of this Section 6, the “Business” shall
refer to the design and manufacture of dental lasers, ophthalmologic lasers for
Presbyopia, and such other businesses as the Company may expand into while
Executive is employed by the Company, its parents, subsidiaries or affiliates.
          C. Confidential Information. As a condition of Executive’s receipt of
the benefits provided for in this Agreement, Executive will execute the
Company’s Confidential Information and Assignment of Inventions Agreement, a
true and correct copy of which is attached to this Agreement as Exhibit B.
Executive’s obligations under this Paragraph 6.C. and Exhibit B shall continue
in effect after the termination of his employment with the Company, whatever the
reason or reasons for such termination, and Executive acknowledges and agrees
that the Company shall have the right to communicate with any future or
prospective employer of Executive concerning Executive’s continuing obligations
under this Paragraph 6.C. and Exhibit B.
          D. Non Solicitation of Employees. Executive agrees that during his
Employment Period and for a period of twenty-four (24) months after termination
of his employment with the Company, he shall not, directly or indirectly,
through any other individual or entity, solicit any employee of the Company, to
cease his or her employment with the Company, and Executive will not approach
any such employee for any such purpose or knowingly authorize the taking of any
such action by any other individual or entity.
          E. Non Solicitation of Customers. Executive agrees that during his
employment by the Company, and any of its parents, subsidiaries or affiliates
and for a period of twenty-four (24) months after termination of his employment
with the Company, Executive shall not, without the prior written approval of the
Company, directly or indirectly, through or on behalf or any other individual or
entity, solicit, entice or induce any business from any of the Company’s
customers (including actively sought prospective customers) or
suppliers/vendors, the identity of whom, or information concerning, rises to the
level of a “trade secret” within the meaning of the Uniform Trade Secrets Act
(“UTSA”).
          F. Injunctive Relief. Executive acknowledges that monetary damages may
not be sufficient to compensate the Company for any economic loss which may be
incurred by reason of his breach of the foregoing restrictive covenants.
Accordingly, in the event of any such breach, the Company shall, in addition to
the termination of this Agreement and any remedies available to the Company
under other provisions of this Agreement and/or at law, be entitled to

4



--------------------------------------------------------------------------------



 



obtain equitable relief in the form of an injunction precluding Executive from
continuing such breach.
     7. Termination of Employment.
          A. Executive’s employment may be terminated by either the Company or
Executive at any time, for any reason, with or without Cause, upon written
notice specifying the Effective Date of Termination, and without additional
compensation, except as otherwise provided in Section 8. Except as provided in
Sections 7.B. and C., the Effective Date of Termination specified in the written
notice may be immediate.
          B. For purposes of this Agreement, termination for “Cause” shall mean
the involuntary termination of the Executive’s employment by the Company for any
of the following reasons:
     (i) Executive’s conviction by, or entry of a plea of guilty in, a court of
competent jurisdiction for any felony;
     (ii) A substantial and continual refusal by Executive to perform his duties
and functions hereunder in accordance with the instructions of the Board as
embodied in written resolutions of the Board (provided that such instructions do
not require Executive to take any actions that Executive reasonably believe to
be are unlawful after a reasonable inquiry);
     (iii) the willful and material breach of this Agreement by Executive which,
if curable, Executive fails to cure within 30 business days following written
notice from the Company;
     (iv) Executive’s conviction by, or entry of a plea of guilty a nolo
contendere, in a court of competent jurisdiction, for any act of fraud,
misappropriation or embezzlement in connection with his employment by the
Company;
     (v) Executive is unable to perform the essential functions of his job for
ninety or more consecutive days in any 12 month period; provided that such
inability to perform is not due to the Executive’s status as disabled under any
short or long term disability provisions of the Company’s Employee Benefit
Plans; or
     (vi) Executive’s death.
     An involuntary termination of Executive’s employment by the Company in any
other circumstances or for any other reason will be a termination “Without
Cause.”
          C. For purposes of this Agreement, Executive’s resignation for “Good
Reason” shall mean the resignation of employment by Executive following the
occurrence of:
     (i) a material diminution in Executive’s Base Salary;

5



--------------------------------------------------------------------------------



 



     (ii) a material diminution in Executive’s authority, duties or
responsibilities (other than a temporary suspension of authority, duties or
responsibilities due to Executive’s illness or disability, or an investigation
of misconduct), or the assignment to Executive of any duties materially
inconsistent with the Executive’s position, authority, duties or
responsibilities without the consent of Executive;
     (iii) a material change in the geographic location of Executive’s regular
office location (for purposes of this Section 7.C(iii), a relocation of
Executive’s regular office by more than fifty (50) miles shall be deemed to be a
material change in the geographic location); or
     (iv) The Company’s material breach of this Agreement.
In order for Executive to resign for Good Reason, Executive must provide advance
written notice of such resignation to the Company within sixty (60) days
following the initial existence of the action or event giving rise to Good
Reason. The notice must specifying an Effective Date of Termination that is not
less than thirty (30) days, nor more than forty-five (45) days, after the date
of the written notice, and Executive agrees that should the Company remedy the
basis for such resignation prior to the Effective Date of Termination specified
in the written notice, then Executive may not resign for Good Reason. The
Company may relieve Executive of some or all of his duties, responsibilities and
authority during any notice period, and such relief shall not serve as a basis
for Executive to claim “Good Reason” under Section 7.C.(ii).
          D. The “Effective Date of Termination” shall be: (i) in the case of
termination due to death, the date of Executive’s death, or (ii) in the case of
any other termination, the date of Executive’s separation from service, within
the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Treasury regulations thereunder, from the Company
and its subsidiaries or affiliates (the “Separation from Service”) specified in
the written notice required by this Section.
          E. On the Effective Date of Termination of Executive’s employment for
any reason during the Employment Period, Executive shall be paid all Base Salary
earned through the end of the Employment Period, any unpaid business expenses,
and any unused vacation earned through the Effective Date of Termination. Unless
Executive is entitled to severance benefits under Section 8, he shall not be
entitled to any compensation or benefits following the Effective Date of
Termination, except as required by law or as provided under a retirement or
welfare benefit plan of the Company.
          F. Executive shall resign from Executive’s position as the Chief
Executive Officer of the Company and from any membership on the Board, and shall
resign from all other positions with the Company or any of its subsidiaries,
effective as of the Effective Date of Termination.

6



--------------------------------------------------------------------------------



 



PART TWO — SEVERANCE BENEFITS
     8. Benefit Entitlement.
          A. Executive shall be entitled to receive the severance benefits
specified in Section 8.B. or Section 8.C., as the case may be, in the event
that: (i) the Company terminates Executive’s employment Without Cause, or
(ii) Executive resigns for Good Reason (providing the notice and allowing the
Company to cure as provided in Section 7.C.). Such severance benefits shall be
conditioned upon Executive properly executing on or after the Effective Date of
Termination, and not revoking or attempting to revoke within the permitted
timeframe, a general release of claims against the Company, its Board, its
affiliates, and their employees and agents substantially in the form of
Exhibit C or, in the event of a change in the law that would limit the effect of
the release attached as Exhibit C, a general release that would have the same
scope and effect as the release attached as Exhibit C (such release, the
“Release”) and the Release becoming irrevocable within fifty-two (52) days
following the Effective Date of Termination. Executive shall not be entitled to
receive the severance benefits specified in Section 8 in the event Executive
fails to timely execute the Release or Executive timely revokes the Release.
     All severance payments made to Executive pursuant to Section 8 shall be
subject to all applicable withholding requirements. In no event shall Executive
be entitled to severance benefits under both Sections 8.B and 8.C and under no
circumstances shall any severance payments or benefits be payable if Executive’s
employment is terminated for Cause or Executive resigns for other than Good
Reason (as such terms are defined in Sections 7.B. and C., respectively).
          B. Subject to Section 8.C., in the event Executive’s employment
terminates, and the Release becomes irrevocable, under the conditions described
in Section 8.A, Executive shall be entitled to severance benefits of:
     (i) One year of Executive’s annual Base Salary in effect under Section 3.A
as of the Effective Date of Termination, plus the full amount of Executive’s
Performance Bonus Target for the calendar year in which the Effective Date of
Termination occurs, payable in a lump sum in cash. The Company shall pay such
lump sum payment on the first business day that is at least sixty (60) days
after the Effective Date of Termination.
     (ii) Company paid COBRA premiums for Executive (and his eligible
dependents) under the Company’s medical and dental benefit plans, as in effect
from time to time, for the twelve (12) month period following the Effective Date
of Termination. The benefits under such plans shall be provided through
insurance maintained by the Company. In addition, the Company shall pay
Executive a lump sum cash payment in the amount of $3,000 on the first business
day that is at least sixty (60) days after the Effective Date of Termination;
and

7



--------------------------------------------------------------------------------



 



     (iii) To the extent that it is permissible by law and in compliance with
all plan rules, the Company shall pay Executive’s premiums under the Company’s
group life insurance, accidental death and dismemberment and disability benefit
plans during the twelve (12) month period following the Effective Date of
Termination. The benefits under such plans shall be provided through insurance
maintained by the Company.
          C. In the event Executive’s employment terminates, and the Release
becomes irrevocable, under the conditions described in Section 8.A, and the
Effective Date of Termination is during the twelve (12) months following a
Change of Control, Executive shall be entitled to the following severance
benefits (which shall be in lieu of the severance benefit under Section 8.B.):
     (i) Executive’s nonqualified stock option granted pursuant to Section 4.B.
shall become fully vested and exercisable on the first business day that is at
least sixty (60) days after the Effective Date of Termination;
     (ii) One year of Executive’s annual Base Salary in effect under Section 3.A
as of the Effective Date of Termination, plus the full amount of Executive’s
Performance Bonus Target for the calendar year in which the Effective Date of
Termination occurs, payable in a lump sum in cash. The Company shall pay such
lump sum payment on the first business day that is at least sixty (60) days
after the Effective Date of Termination;
     (iii) Company paid COBRA premiums for Executive (and his eligible
dependents) under the Company’s medical and dental benefit plans, as in effect
from time to time, for the twelve (12) month period following the Effective Date
of Termination. The benefits under such plans shall be provided through
insurance maintained by the Company. In addition, the Company shall pay
Executive a lump sum cash payment in the amount of $3,000 on the first business
day that is at least sixty (60) days after the Effective Date of Termination;
and
     (iv) To the extent that it is permissible by law and in compliance with all
plan rules, the Company shall pay Executive’s premiums under the Company’s group
life insurance, accidental death and dismemberment and disability benefit plans
during the twelve (12) month period following the Effective Date of Termination.
The benefits under such plans shall be provided through insurance maintained by
the Company.
For purposes of the this Agreement, a “Change of Control” shall mean the
occurrence of any of the following events following the Effective Date: (i) an
acquisition of any voting securities of the Company by any “person” (as the term
“person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) immediately after
which such person has “beneficial ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of 50% or more of the combined voting power of
the Company’s then outstanding voting securities; or (ii) the consummation of:
(x) a merger, consolidation, share exchange or reorganization involving the
Company, unless the stockholders of the Company, immediately before such merger,
consolidation, share exchange or reorganization, own, directly or indirectly
immediately following such merger, consolidation, share exchange or
reorganization, at least 50% of the combined voting power of the outstanding

8



--------------------------------------------------------------------------------



 



voting securities of the corporation that is the successor in such merger,
consolidation, share exchange or reorganization in substantially the same
proportion as their ownership of the voting securities immediately before such
merger, consolidation, share exchange or reorganization; (y) a complete
liquidation or dissolution of the Company; or (z) the sale or other disposition
of all or substantially all of the assets of the Company; or (iii) the majority
of members of the Board are replaced during any twelve (12) month period by
directors whose appointment or election is not endorsed by a majority of the
Board prior to the date of such appointment or election.
          D. Parachute Payment. If any payment or benefit the Executive would
receive pursuant a Change of Control or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Executive’s receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order unless the Executive elects in
writing a different order (provided, however, that such election shall be
subject to Company approval if made on or after the effective date of the event
that triggers the Payment): (1) reduction of cash payments, (2) cancellation of
accelerated vesting of equity awards, and (3) reduction of employee benefits. In
the event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of the Executive’s equity awards unless the Executive elects
in writing a different order for cancellation.
     The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, or is unwilling to perform this function, then the
Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting or law firm required to be made
hereunder.
     The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Executive and the Company within fifteen (15) calendar days after the date
on which the Executive’s right to a Payment is triggered (if requested at that
time by the Executive or the Company) or such other time as requested by the
Executive or the Company. If the accounting or law firm determines that no
Excise Tax is payable with respect to a Payment, either before or after the
application of the Reduced Amount, it shall furnish the Executive and the
Company with an opinion reasonably acceptable to the Executive that no Excise
Tax will be imposed with respect to such Payment. Any good faith determinations
of the accounting or law firm made hereunder shall be final, binding and
conclusive upon the Executive and the Company.

9



--------------------------------------------------------------------------------



 



          E. The severance benefits provided Executive under this Paragraph 8
are the only severance benefits to which Executive is entitled upon the
termination of his employment with the Company, and no other benefits shall be
provided to Executive by the Company pursuant to any other severance plan or
program of the Company, except as required by applicable law. Executive
acknowledges and agrees that but for his execution of this Agreement, he would
not be entitled to such benefits.
          F. Notwithstanding the foregoing, if the Executive is a specified
employee, as defined under Section 409A(a)(2)(B)(i) of the Code, on the date of
Executive’s Separation from Service, to the extent that the payments or benefits
under this Section 8 are subject to Section 409A of the Code and the delayed
payment or distribution of all or any portion of such amounts to which Executive
is entitled under Section 8 is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, then such payment or
portion thereof shall be paid or distributed to Executive during the thirty
(30) day period commencing on the earlier of (a) the expiration of the six-month
period commencing on the date of Executive’s Separation from Service or (b) the
date of Executive’s death.
PART THREE — MISCELLANEOUS PROVISIONS
     9. Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and shall be binding upon, the Company, its successors and
assigns. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees.
     10. Creditor Status. The benefits to which Executive may become entitled
under Part Two of this Agreement shall be paid, when due, from the Company’s
general assets, and no trust fund, escrow arrangement or other segregated
account shall be established as a funding vehicle for such payments. Executive
is not waiving any rights he may have to collect any monies due to Executive
under this Agreement in the same manner as any other employee of the Company
would have.
     11. Notices.
          A. Any and all notices, demands or other communications required or
desired to be given by any party shall be in writing and shall be validly given
or made to another party if served either personally or if deposited in the
United States mail, certified or registered, postage prepaid, return receipt
requested. If such notice, demand or other communication shall be served
personally, service shall be conclusively deemed made at the time of such
personal service. If such notice, demand or other communication is given by
overnight delivery, it shall be conclusively deemed given the day after it was
sent addressed to the party to whom such notice, demand or other communication
is to be given. If such notice, demand or other communication is given by mail,
it shall be conclusively deemed given two (2) days after it was deposited in the
United States mail addressed to the party to whom such notice, demand or other
communication is to be given. The address for notice for each of the parties
shall be as follows:

10



--------------------------------------------------------------------------------



 



To the Company:
Biolase Technology, Inc.
Attn: Chairman of the Board of Directors
4 Cromwell
Irvine, California 92618
To Executive:
To the address listed as Executive’s principal residence in the Company’s human
resources records and to his principal place of employment with the Company.
          B. Both parties agree that if notice is by mail, then in good faith,
the party giving notice will attempt to contact the other by their last known
phone number and email address, to ensure notice was received.
          C. Any party may change its address for the purpose of receiving
notices, demands and other communications by a written notice given in the
described manner to the other party.
     12. Governing Document. Except as otherwise provided or referenced herein,
this Agreement constitutes the entire agreement and understanding of the Company
and Executive with respect to the terms and conditions of Executive’s employment
with the Company and the payment of severance benefits and supersedes all prior
and contemporaneous written or verbal agreements and understandings between
Executive and the Company relating to such subject matter. This Agreement may
only be amended by written instrument signed by Executive and an officer of the
Company specifically authorized by the Board for such purpose. Any and all prior
agreements, understandings or representations relating to the Executive’s
employment with the Company are terminated and cancelled in their entirety and
are of no further force or effect.
     13. Governing Law. The provisions of this Agreement will be construed and
interpreted under the laws of the State of California applicable to agreements
executed and to be wholly performed within the State of California. If any
provision of this Agreement as applied to any party or to any circumstance
should be adjudged by a court of competent jurisdiction to be void or
unenforceable for any reason, the invalidity of that provision shall in no way
affect (to the maximum extent permissible by law) the application of such
provision under circumstances different from those adjudicated by the court, the
application of any other provision of this Agreement, or the enforceability or
invalidity of this Agreement as a whole. Should any provision of this Agreement
become or be deemed invalid, illegal or unenforceable in any jurisdiction by
reason of the scope, extent or duration of its coverage, then such provision
shall be deemed amended to the extent necessary to conform to applicable law so
as to be valid and enforceable or, if such provision cannot be so amended
without materially altering the intention of the parties, then such provision
will be stricken and the remainder of this Agreement shall continue in full
force and effect.
     14. Arbitration. Any controversy, claim or dispute between the parties
directly or indirectly concerning this Agreement, or the breach or subject
matter hereof, including, but not

11



--------------------------------------------------------------------------------



 



limited to, the granting, terms, vesting or exercisability of the Option Shares,
shall be finally settled by arbitration held in Orange County, California. The
arbitration will be held under the auspices of either the American Arbitration
Association (“AAA”) or Judicial Arbitration & Mediation Services, Inc.
(“J•A•M•S”), with the designation of the sponsoring organization to be made by
the party who did not initiate the claim. The arbitration shall be in accordance
with the AAA’s then-current employment arbitration procedures (if AAA is
designated) or the then-current J•A•M•S employment arbitration rules (if J•A•M•S
is designated). The arbitrator shall be either a retired judge, or an attorney
licensed to practice law in the state in which the arbitration is convened (the
“Arbitrator”). The Arbitrator shall have jurisdiction to hear and rule on
pre-hearing disputes and is authorized to hold pre-hearing conferences by
telephone or in person, as the Arbitrator deems necessary. The Arbitrator shall
have the authority to entertain a motion to dismiss, demurrer, and/or a motion
for summary judgment by any party and shall apply the standards governing such
motions under the federal rules of civil procedure applicable in the location of
the arbitration. The Arbitrator shall render a written award and opinion which
reveals, however briefly, the essential findings and conclusions on which the
award is based. The arbitration shall be final and binding upon the parties,
except as otherwise provided for by the law applicable to review of arbitration
decisions/awards. Either party may bring an action in any court of competent
jurisdiction to compel arbitration under this Agreement and/or to enforce an
arbitration award. The Company will pay the Arbitrator’s fees and any other
fees, costs or expenses unique to arbitration, including the filing fee, the
fees and costs of the Arbitrator, and rental of a room to hold the arbitration
hearing. However, if Executive is the party initiating the claim, Executive
shall be responsible for contributing an amount equal to the filing fee to
initiate a claim in the court of general jurisdiction in the state which
Executive is (or was last) employed by the Company. The Arbitrator may award
reasonable legal fees and/or costs to the prevailing party in any dispute
subject to arbitration under this Agreement. Notwithstanding the foregoing
either party may seek temporary or preliminary injunction relief in any court of
competent jurisdiction if such relief is unavailable or cannot be timely
obtained through Arbitration.
     15. Remedies. All rights and remedies provided pursuant to this Agreement
or by law shall be cumulative, and no such right or remedy shall be exclusive of
any other. A party may pursue any one or more rights or remedies provided by
this Agreement or may seek damages or specific performance in the event of
another party’s breach or may pursue any other remedy by law or equity, whether
or not stated in this Agreement.
     16. Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the day and year written above.

            BIOLASE TECHNOLOGY, INC.
      /s/ GEORGE V. D’ARBELOFF       By: George V. d’Arbeloff      Title:  
Chairman        JAKE P. ST. PHILIP
      /s/ JAKE ST. PHILIP                

13



--------------------------------------------------------------------------------



 



         

EXHIBIT A TO
JAKE P. ST. PHILIP EMPLOYMENT AGREEMENT
DATED AS OF JANUARY 2, 2008
LIST OF APPROVED DIRECTORSHIPS

14



--------------------------------------------------------------------------------



 



EXHIBIT B TO
JAKE P. ST. PHILIP EMPLOYMENT AGREEMENT
DATED AS OF JANUARY 2, 2008
BIOLASE TECHNOLOGY, INC.
PROPRIETARY INFORMATION AGREEMENT
As an employee of BioLase Technology, Inc., its subsidiary or its affiliate
(together, the “Company”), and in consideration of the compensation now and
hereafter paid to me, I agree to the following:
1) Maintaining Confidential Information
     a) Company Information. I agree at all times during the term of my
employment and thereafter, except for the benefit of the Company, to hold in the
strictest confidence, and not to use or to disclose to any person, firm or
corporation without written authorization of the Board of Directors of the
Company, any trade secrets, confidential knowledge, data or other proprietary
information relating to products, processes, know-how, designs, formulas,
developmental or experimental work, computer programs, data bases, other
original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any Business of the Company or
any of its clients, consultants or licensees.
     b) Former Employer Information. I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of my former or concurrent employers or companies,
if any, and that I will not bring onto the premises of the Company any
unpublished document or any property belonging to my former or concurrent
employers or companies, if any, unless consented to in writing by said employers
or companies.
     c) Third Party Information. I recognize that the Company has received and
in the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree that I owe the Company and such third parties, during the term
of my employment and thereafter, a duty to hold all such confidential and
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation (except as necessary in carrying out my work for
the Company consistent with the Company’s agreement with such third party) or to
use it for the Company’s benefit of anyone other than for the Company or such
third party (consistent with Company’s agreement with such third party) without
the express written authorization of the Board of Directors of Biolase
Technology, Inc.

15



--------------------------------------------------------------------------------



 



2) Retaining and Assigning Inventions and Original Works
     a) Inventions and Original Works Assigned to the Company. I agree that I
will promptly make full written disclosure to the Company, will hold in trust
for the sole right and benefit of the Company, and will and hereby do assign to
the Company all my right, title, and interest in and to any and all inventions,
original works of authorship, developments, improvements or trade secrets which
I may solely or jointly conceive or develop or reduce to practice, or cause to
be conceived or developed or reduced to practice, during the period of time I am
in the employ of the Company related to the Business of the Company. For
purposes of this Agreement, the “Business of the Company” is defined as the
design and manufacture of dental lasers, ophthalmic lasers for Presbyopia, and
such other expansions related to the Business of the Company or entirely new
markets the Company may enter during the term of my employment. I recognize,
however, that Section 2870 of the California Labor Code (as set forth in
Exhibit 1 attached hereto) exempts from assignment under this provision any
invention as to which I can prove the following:

  i)   It was developed entirely on my own time; and     ii)   No equipment,
supplies, facilities or trade secrets of the Company were used in its
development; and     iii)   It did not relate, at the time of its conception or
its reduction to practice, to the Business of the Company or to the Company’s
actual or demonstrably anticipated research and development; and     iv)   It
did not result from any work performed by me for the Company.

     I acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of my employments and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act (17 USCA, Section 101).
     b) Inventions Assigned to the United States. I agree to assign to the
United States government all my right, title, and interest in and to any and all
inventions, original works of authorship, developments, improvements or trade
secretes whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.
     c) Obtaining Letters Patent, Copyrights and Mask Work Rights. I agree that
my obligation to assist the Company to obtain United States or foreign letters
patent, copyrights, or mask work rights covering inventions, works of
authorship, and mask works, respectively, assigned hereunder to the Company
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate for time actually spent by me at the
Company’s request on such assistance. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign letters
patent, copyright, or mask rights covering inventions or other rights assigned
to the Company as above, then I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and attorney in
fact, to act for and in my behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, copyrights,

16



--------------------------------------------------------------------------------



 



and mask work rights with the same legal force and effect as if executed by me.
I hereby waive and quitclaim to the Company any and all claims, of any nature
whatsoever, which I now or may hereafter have for infringement of any patents,
copyrights, or mask work rights resulting from such application assigned
hereunder to the Company.
     d) Exception to Assignments. I understand that the provisions of this
Agreements requiring assignment to the Company do not apply to any invention
which qualifies fully under the provisions of Section 2870 of the California
Labor Code, a copy of which is attached hereto as Exhibit 1. I understand that
the Company will keep in confidence and will not disclose to third parties
without my consent any confidential information disclosed in writing to the
Company relating to inventions that qualify fully under the provisions of
Section 2870 of the California Labor Code.
3) Returning Company Documents. I agree that to my best efforts, at the time of
leaving the employ of the Company, I will deliver to the Company (and will not
keep in my possession or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items belonging to the Company,
its successors or assigns, which constitutes a trade secret(s) and/or
proprietary information of the Company. In the event of the termination of my
employment, I agree to sign and deliver the “Termination Certification” attached
hereto as Exhibit 2.
4) Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any oral or written agreement in conflict herewith.
5) General Provisions
     a) Governing Law. This Agreement will be governed by the laws of the State
of California.
     b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification of or amendment to
this Agreement, nor any waiver of any rights under this agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.
     c) Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.
     d) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, its assigns, and any third parties for
which the company has developed proprietary technology.

17



--------------------------------------------------------------------------------



 



     e) At-Will Employment. I acknowledge that this agreement is not intended
and does not constitute a contract between me and the Company limiting the
rights of either of us to terminate my employment by the Company at any time for
any reason with or without cause.
     f) Notification to New Employer. In the event that I leave the employ of
the Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this agreement.
Dated as of January 2, 2008

                        Signature              Name of Employee (typed or
printed)         

                Witness             

18



--------------------------------------------------------------------------------



 



EXHIBIT 1
TO PROPRIETARY INFORMATION AGREEMENT
CALIFORNIA LABOR CODE SECTION 2870
EMPLOYMENT AGREEMENTS; ASSIGNMENT OF RIGHTS
     "(a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

  1)   Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual demonstrably anticipated
research or development of the employee.     2)   Result from any work performed
by the employee for the employer.

     (b) To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.”

19



--------------------------------------------------------------------------------



 



EXHIBIT 2
TO PROPRIETARY INFORMATION AGREEMENT
BIOLASE TECHNOLOGY, INC.
TERMINATION CERTIFICATION
This is to certify that based on a reasonably diligent search by me, and to the
best of my knowledge, I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items which is a trade secret and/or proprietary information belonging to
BioLase Technology, Inc., its subsidiaries, affiliates, successors or assigns
(together, the “Company”).
I further certify that, to the best of my knowledge, I have complied with all
the terms of the Company’s Employee Proprietary Information Agreement signed by
me.
I further agree that, in compliance with the Employee Proprietary Information
Agreement, I will preserve as confidential all trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information or other subject matter pertaining
to any Business of the Company or any of its clients, consultants or licensees
which is proprietary and/or confidential information to the Company.
Date:                                                             

     
 
 
 
(Employee’s Signature)
 
     
 
 
 
(Type/Print Employee’s Name)

20



--------------------------------------------------------------------------------



 



EXHIBIT C TO
JAKE P. ST. PHILIP EMPLOYMENT AGREEMENT
DATED AS OF JANUARY 2, 2008
GENERAL RELEASE AND WAIVER OF CLAIMS
     In consideration of the payments and other benefits set forth in the
Employment Agreement dated                           ,            (the
“Agreement”), to which this form shall be deemed to be attached,
                                              (“Executive”) hereby agrees to the
following general release and waiver of claims (“General Release”).
     In exchange for the consideration provided to Executive by the Agreement
that Executive is not otherwise entitled to receive, Executive hereby generally
and completely releases Biolase Technology, Inc. (the “Company”) and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to my signing this General Release. This general
release includes, but is not limited to: (1) all claims arising out of or in any
way related to Executive’s employment with the Company or the termination of
that employment; (2) all claims related to Executive’s compensation or benefits
from the Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, or any other ownership
interests in the Company; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under Title VII of the
1964 Civil Rights Act, as amended, the Age Discrimination in Employment Act, the
California Fair Employment and Housing Act, the Equal Pay Act of 1963, as
amended, the provisions of the California Labor Code, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Sarbanes-Oxley Act of 2002, and
any other state, federal, or local laws and regulations relating to employment
and/or employment discrimination. The only exceptions are claims Executive may
have for unemployment compensation and worker’s compensation, Base Salary
(through the date of termination), outstanding business expenses, and unused
vacation earned through the date of termination of Executive.
     Executive expressly waives and relinquishes any and all rights and benefits
Executive now has or may have in the future under the terms of Section 1542 of
the Civil Code of the State of California, which sections reads in full as
follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if

21



--------------------------------------------------------------------------------



 



known by him or her must have materially affected his or her settlement with the
debtor.
Notwithstanding said Code Section, Executive knowingly and voluntarily waives
the provisions of Section 1542 as well as any other statutory or common law
provisions of similar effect and acknowledges and agrees that this waiver is an
essential part of this Agreement.
     Executive acknowledges that, among other rights, Executive is waiving and
releasing any rights Executive may have under ADEA, that this General Release is
knowing and voluntary, and that the consideration given for this General Release
is in addition to anything of value to which Executive was already entitled as
an executive of the Company. Executive further acknowledge that Executive has
been advised, as required by the Older Workers Benefit Protection Act, that:
(a) the General Release granted herein does not relate to claims under the ADEA
which may arise after this General Release is executed; (b) Executive has the
right to consult with an attorney prior to executing this General Release
(although Executive may choose voluntarily not to do so); and (c) Executive has
twenty-one (21) days from the date of termination of Executive’s employment with
the Company in which to consider this General Release (although Executive may
choose voluntarily to execute this General Release earlier, in which case he
voluntarily waives the remainder of the twenty-one (21) day period);
(d) Executive has seven (7) days following the execution of this General Release
to revoke his consent to this General Release; and (e) this General Release
shall not be effective until the seven (7) day revocation period has expired.
     Executive acknowledges his continuing obligations under the Proprietary
Information and Inventions Agreement and the non-solicitation provisions set
forth in Section 6 of the Agreement. Nothing contained in this General Release
shall be deemed to modify, amend or supersede the obligations set forth in that
agreement.
     By signing this General Release, Executive hereby represents that he is not
aware of any affirmative conduct or the failure to act on the part of the
Company, its officers, directors, and/or employees concerning the Company’s
business practices, its reporting obligations, its customers and/or prospective
customers, its products, and/or any other any other aspect of the Company’s
business, which Executive has any reason to believe rises to the level of
unfair, improper and/or unlawful conduct pursuant to any state or federal law,
rule, regulation or order, including, but not limited to, any rule, regulation
or decision promulgated or enforced by the Securities and Exchange Commission,
or which has been promulgated or enforced by any other state or federal office
or administrative body pursuant to the Sarbanes-Oxley Act of 2002.
     With the exception of the terms set forth in the Proprietary Information
Agreement and the non-solicitation provisions set forth in Section 6 of the
Agreement, this General Release constitutes the complete, final and exclusive
embodiment of the entire agreement between the Company and Executive with regard
to the subject matter hereof. Executive is not relying on any promise or
representation by the Company that is not expressly stated herein and the
Company is not relying on any promise or representation by Executive that is not
expressly stated herein. This General Release may only be modified by a writing
signed by both Executive and a duly authorized officer of the Company.

22



--------------------------------------------------------------------------------



 



     The Company and Executive agree that for a period of ten (10) years after
Executive’s employment with the Company ceases, they will not, in any
communication with any person or entity, including any actual or potential
customer, client, investor, vendor, or business partner of the Company, or any
third party media outlet, make any derogatory or disparaging or critical
negative statements — orally, written or otherwise — against the other, or
against the Executive’s estate or affiliates, any of the Company’s directors,
officers or employees. The parties acknowledge and agree that the obligation on
the part of the Company not to make any derogatory statements as set forth in
this paragraph shall only apply to the Company’s officers and directors.
     The parties agree that this General Release does not in any way compromise
or lessen Executive’s rights to be indemnified by the Company pursuant to that
certain Indemnification Agreement dated January 2, 2008, pursuant to the
Company’s by-laws or certificate of incorporation, or otherwise be covered under
any applicable insurance policies that Executive would otherwise be entitled to
receive and/or be covered by.
     The parties agree that in no way does this General Release preclude
Executive from enforcing his ownership rights pertaining to any stock or stock
options which may have been purchased by Executive or granted to Executive by
the Company pursuant to a written stock option grant and/or as memorialized in a
written Board Resolution (and as reported periodically in the Company’s proxy
statements).

            BIOLASE TECHNOLOGY, INC.
      By:         Title:          Dated:          Dated:               JAKE P.
ST. PHILIP          

23



--------------------------------------------------------------------------------



 



         

EXHIBIT D TO
JAKE P. ST. PHILIP EMPLOYMENT AGREEMENT
DATED AS OF JANUARY 2, 2008
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (this “Agreement”) is entered into as of
January 2, 2008 (the “Effective Date”), by and between BIOLASE TECHNOLOGY, INC.,
a Delaware corporation (the “Company”), and Jake St. Philip (“Indemnitee”).
RECITALS
     A. Indemnitee is either a member of the board of directors of the Company
(the “Board of Directors”) or an officer of the Company, or both, and in such
capacity or capacities, or otherwise as an Agent (as hereinafter defined) of the
Company, is performing a valuable service for the Company.
     B. Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he or
she be indemnified as herein provided.
     C. It is intended that Indemnitee shall be paid promptly by the Company all
amounts necessary to effectuate in full the indemnity provided herein.
     NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee continuing to serve the Company as an Agent and
intending to be legally bound hereby, the parties hereto agree as follows:
          1. Services by Indemnitee. Indemnitee agrees to serve (a) as a
director or an officer of the Company, or both, so long as Indemnitee is duly
appointed or elected and qualified in accordance with the applicable provisions
of the Certificate of Incorporation and bylaws of the Company, and until such
time as Indemnitee resigns or fails to stand for election or is removed from
Indemnitee’s position, or (b) as an Agent of the Company. Indemnitee may from
time to time also perform other services at the request or for the convenience
of, or otherwise benefiting, the Company. Indemnitee may at any time and for any
reason resign or be removed from such position (subject to any other contractual
obligation or other obligation imposed by operation of law), in which event the
Company shall have no obligation under this Agreement to continue Indemnitee in
any such position.
          2. Indemnification. Subject to the limitations set forth herein and in
Section 7 hereof, the Company hereby agrees to indemnify Indemnitee as follows:
          The Company shall, with respect to any Proceeding (as hereinafter
defined) associated with Indemnitee’s being an Agent of the Company, indemnify
Indemnitee to the fullest extent permitted by applicable law and the Certificate
of Incorporation of the Company in

24



--------------------------------------------------------------------------------



 



effect on the date hereof or as such law or Certificate of Incorporation may
from time to time be amended (but, in the case of any such amendment, only to
the extent such amendment permits the Company to provide broader indemnification
rights than the law or Certificate of Incorporation permitted the Company to
provide before such amendment). The right to indemnification conferred herein
and in the Certificate of Incorporation shall be presumed to have been relied
upon by Indemnitee in serving or continuing to serve the Company as an Agent and
shall be enforceable as a contract right. Without in any way diminishing the
scope of the indemnification provided by this Section 2, the Company will
indemnify Indemnitee to the full extent permitted by law if and wherever
Indemnitee is or was a party or is threatened to be made a party to any
Proceeding, including any Proceeding brought by or in the right of the Company,
by reason of the fact that Indemnitee is or was an Agent or by reason of
anything done or not done by Indemnitee in such capacity, against Expenses (as
hereinafter defined) and Liabilities (as hereinafter defined) actually and
reasonably incurred by Indemnitee or on his or her behalf in connection with the
investigation, defense, settlement or appeal of such Proceeding. In addition to,
and not as a limitation of, the foregoing, the rights of indemnification of
Indemnitee provided under this Agreement shall include those rights set forth in
Sections 3 and 9 below. Notwithstanding the foregoing, the Company shall be
required to indemnify Indemnitee in connection with a Proceeding commenced by
Indemnitee (other than a Proceeding commenced by Indemnitee to enforce
Indemnitee’s rights under this Agreement) only if the commencement of such
Proceeding was authorized by the Board of Directors.
          3. Advancement of Expenses. All reasonable Expenses incurred by or on
behalf of Indemnitee (including costs of enforcement of this Agreement) shall be
advanced from time to time by the Company to Indemnitee within thirty (30) days
after the receipt by the Company of a written request for an advance of
Expenses, whether prior to or after final disposition of a Proceeding (except to
the extent that there has been a Final Adverse Determination (as hereinafter
defined) that Indemnitee is not entitled to be indemnified for such Expenses),
including, without limitation, any Proceeding brought by or in the right of the
Company. The written request for an advancement of any and all Expenses under
this paragraph shall contain reasonable detail of the Expenses incurred by
Indemnitee. In the event that such written request shall be accompanied by an
affidavit of counsel to Indemnitee to the effect that such counsel has reviewed
such Expenses and that such Expenses are reasonable in such counsel’s view, then
such expenses shall be deemed reasonable in the absence of clear and convincing
evidence to the contrary. By execution of this Agreement, Indemnitee shall be
deemed to have made whatever undertaking as may be required by law at the time
of any advancement of Expenses with respect to repayment to the Company of such
Expenses. In the event that the Company shall breach its obligation to advance
Expenses under this Section 3, the parties hereto agree that Indemnitee’s
remedies available at law would not be adequate and that Indemnitee would be
entitled to specific performance.
          4. Surety Bond.
               (a) In order to secure the obligations of the Company to
indemnify and advance Expenses to Indemnitee pursuant to this Agreement, the
Company shall obtain at the time of any Change in Control (as hereinafter
defined) a surety bond (the “Bond”). The Bond shall be in an appropriate amount
not less than one million dollars ($1,000,000), shall be issued

25



--------------------------------------------------------------------------------



 



by a commercial insurance company or other financial institution headquartered
in the United States having assets in excess of $10 billion and capital
according to its most recent published reports equal to or greater than the then
applicable minimum capital standards promulgated by such entity’s primary
federal regulator and shall contain terms and conditions reasonably acceptable
to Indemnitee. The Bond shall provide that Indemnitee may from time to time file
a claim for payment under the Bond, upon written certification by Indemnitee to
the issuer of the Bond that (i) Indemnitee has made written request upon the
Company for an amount not less than the amount Indemnitee is drawing under the
Bond and that the Company has failed or refused to provide Indemnitee with such
amount in full within thirty (30) days after receipt of the request, and (ii)
Indemnitee believes that he or she is entitled under the terms of this Agreement
to the amount that Indemnitee is drawing upon under the Bond. The issuance of
the Bond shall not in any way diminish the Company’s obligation to indemnify
Indemnitee against Expenses and Liabilities to the full extent required by this
Agreement.
               (b) Once the Company has obtained the Bond, the Company shall
maintain and renew the Bond or a substitute Bond meeting the criteria of Section
4(a) during the term of this Agreement so that the Bond shall have an initial
term of five (5) years, be renewed for successive five-year terms, and always
have at least one (1) year of its term remaining.
          5. Presumptions and Effect of Certain Proceedings. Upon making a
request for indemnification, Indemnitee shall be presumed to be entitled to
indemnification under this Agreement and the Company shall have the burden of
proof to overcome that presumption in reaching any contrary determination. The
termination of any Proceeding by judgment, order, settlement, arbitration award
or conviction, or upon a plea of nolo contendere or its equivalent shall not
affect this presumption or, except as determined by a judgment or other final
adjudication adverse to Indemnitee, establish a presumption with regard to any
factual matter relevant to determining Indemnitee’s rights to indemnification
hereunder. If the person or persons so empowered to make a determination
pursuant to Section 6 hereof shall have failed to make the requested
determination within ninety (90) days after any judgment, order, settlement,
dismissal, arbitration award, conviction, acceptance of a plea of nolo
contendere or its equivalent, or other disposition or partial disposition of any
Proceeding or any other event that could enable the Company to determine
Indemnitee’s entitlement to indemnification, the requisite determination that
Indemnitee is entitled to indemnification shall be deemed to have been made.
          6. Procedure for Determination of Entitlement to Indemnification.
               (a) Whenever Indemnitee believes that Indemnitee is entitled to
indemnification pursuant to this Agreement, Indemnitee shall submit a written
request for indemnification to the Company. Any request for indemnification
shall include sufficient documentation or information reasonably available to
Indemnitee for the determination of entitlement to indemnification. In any
event, Indemnitee shall submit Indemnitee’s claim for indemnification within a
reasonable time, not to exceed five (5) years after any judgment, order,
settlement, dismissal, arbitration award, conviction, acceptance of a plea of
nolo contendere or its equivalent, or final determination, whichever is the
later date for which Indemnitee requests indemnification. The Secretary or other
appropriate officer shall, promptly upon receipt of

26



--------------------------------------------------------------------------------



 



Indemnitee’s request for indemnification, advise the Board of Directors in
writing that Indemnitee has made such request. Determination of Indemnitee’s
entitlement to indemnification shall be made not later than ninety (90) days
after the Company’s receipt of Indemnitee’s written request for such
indemnification, provided that any request for indemnification for Liabilities,
other than amounts paid in settlement, shall have been made after a
determination thereof in a Proceeding.
               (b) The Company shall be entitled to select the forum in which
Indemnitee’s entitlement to indemnification will be heard; provided, however,
that if there is a Change in Control of the Company, Independent Legal Counsel
(as hereinafter defined) shall determine whether Indemnitee is entitled to
indemnification. The forum shall be any one of the following:
               (i) the stockholders of the Company;
               (ii) a majority vote of Disinterested Directors (as hereinafter
defined), even though less than a quorum;
               (iii) Independent Legal Counsel, whose determination shall be
made in a written opinion; or
               (iv) a panel of three (3) arbitrators, one selected by the
Company, another by Indemnitee and the third by the first two arbitrators; or if
for any reason three (3) arbitrators are not selected within thirty (30) days
after the appointment of the first arbitrator, then selection of additional
arbitrators shall be made by the American Arbitration Association. If any
arbitrator resigns or is unable to serve in such capacity for any reason, the
American Arbitration Association shall select such arbitrator’s replacement. The
arbitration shall be conducted pursuant to the commercial arbitration rules of
the American Arbitration Association now in effect.
          7. Specific Limitations on Indemnification. Notwithstanding anything
in this Agreement to the contrary, the Company shall not be obligated under this
Agreement to make any payment to Indemnitee with respect to any Proceeding:
               (a) To the extent that payment is actually made to Indemnitee
under any insurance policy, or is made to Indemnitee by the Company or an
affiliate otherwise than pursuant to this Agreement. Notwithstanding the
availability of such insurance, Indemnitee also may claim indemnification from
the Company pursuant to this Agreement by assigning to the Company any claims
under such insurance to the extent Indemnitee is paid by the Company;
               (b) Provided there has been no Change in Control, for Liabilities
in connection with Proceedings settled without the Company’s consent, which
consent, however, shall not be unreasonably withheld;
               (c) For an accounting of profits made from the purchase or sale
by Indemnitee of securities of the Company within the meaning of Section 16(b)
of the Securities

27



--------------------------------------------------------------------------------



 



Exchange Act of 1934, as amended (the “Exchange Act”), or similar provisions of
any state statutory or common law; or
               (d) To the extent it would be otherwise prohibited by law, if so
established by a judgment or other final adjudication adverse to Indemnitee.
          8. Fees and Expenses of Independent Legal Counsel or Arbitrators. The
Company agrees to pay the reasonable fees and expenses of Independent Legal
Counsel or a panel of three arbitrators should such Independent Legal Counsel or
such arbitrators be retained to make a determination of Indemnitee’s entitlement
to indemnification pursuant to Section 6(b) of this Agreement, and to fully
indemnify such Independent Legal Counsel or arbitrators against any and all
expenses and losses incurred by any of them arising out of or relating to this
Agreement or their engagement pursuant hereto.
          9. Remedies of Indemnitee.
               (a) In the event that (i) a determination pursuant to Section 6
hereof is made that Indemnitee is not entitled to indemnification, (ii) advances
of Expenses are not made pursuant to this Agreement, (iii) payment has not been
timely made following a determination of entitlement to indemnification pursuant
to this Agreement or (iv) Indemnitee otherwise seeks enforcement of this
Agreement, Indemnitee shall be entitled to a final adjudication in the Court of
Chancery of the State of Delaware of the remedy sought. Alternatively, unless
(x) the determination was made by a panel of arbitrators pursuant to
Section 6(b)(iv) hereof, or (y) court approval is required by law for the
indemnification sought by Indemnitee, Indemnitee at Indemnitee’s option may seek
an award in arbitration to be conducted by a single arbitrator pursuant to the
commercial arbitration rules of the American Arbitration Association now in
effect, which award is to be made within ninety (90) days following the filing
of the demand for arbitration. The Company shall not oppose Indemnitee’s right
to seek any such adjudication or arbitration award. In any such proceeding or
arbitration, Indemnitee shall be presumed to be entitled to indemnification and
advancement of Expenses under this Agreement and the Company shall have the
burden of proof to overcome that presumption.
               (b) In the event that a determination that Indemnitee is not
entitled to indemnification, in whole or in part, has been made pursuant to
Section 6 hereof, the decision in the judicial proceeding or arbitration
provided in paragraph (a) of this Section 9 shall be made de novo and Indemnitee
shall not be prejudiced by reason of a determination that Indemnitee is not
entitled to indemnification.
               (c) If a determination that Indemnitee is entitled to
indemnification has been made pursuant to Section 6 hereof, or is deemed to have
been made pursuant to Section 5 hereof or otherwise pursuant to the terms of
this Agreement, the Company shall be bound by such determination in the absence
of a misrepresentation or omission of a material fact by Indemnitee in
connection with such determination.
               (d) The Company shall be precluded from asserting that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable. The

28



--------------------------------------------------------------------------------



 



Company shall stipulate in any such court or before any such arbitrator that the
Company is bound by all of the provisions of this Agreement and is precluded
from making any assertion to the contrary.
               (e) Expenses reasonably incurred by Indemnitee in connection with
Indemnitee’s request for indemnification under, seeking enforcement of or to
recover damages for breach of this Agreement shall be borne by the Company when
and as incurred by Indemnitee irrespective of any Final Adverse Determination
that Indemnitee is not entitled to indemnification.
          10. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (a) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (b) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
          11. Maintenance of Insurance. Upon the Company’s purchase of
directors’ and officers’ liability insurance policies covering its directors and
officers, then, subject only to the provisions within this Section 11, the
Company agrees that so long as Indemnitee shall have consented to serve or shall
continue to serve as a director or officer of the Company, or both, or as an
Agent of the Company, and thereafter so long as Indemnitee shall be subject to
any possible Proceeding (such periods being hereinafter sometimes referred to as
the “Indemnification Period”), the Company will use all reasonable efforts to
maintain in effect for the benefit of Indemnitee one or more valid, binding and
enforceable policies of directors’ and officers’ liability insurance from
established and reputable insurers, providing, in all respects, coverage both in
scope and amount which is no less favorable than that provided by such
preexisting policies. Notwithstanding the foregoing, the Company shall not be
required to maintain said policies of directors’ and officers’ liability
insurance during any time period if during such period such insurance is not
reasonably available or if it is determined in good faith by the then directors
of the Company either that:
               (a) The premium cost of maintaining such insurance is
substantially disproportionate to the amount of coverage provided thereunder; or
               (b) The protection provided by such insurance is so limited by
exclusions, deductions or otherwise that there is insufficient benefit to
warrant the cost of maintaining such insurance.
Anything in this Agreement to the contrary notwithstanding, to the extent that
and for so long as the Company shall choose to continue to maintain any policies
of directors’ and officers’ liability insurance during the Indemnification
Period, the Company shall maintain similar and equivalent

29



--------------------------------------------------------------------------------



 



insurance for the benefit of Indemnitee during the Indemnification Period
(unless such insurance shall be less favorable to Indemnitee than the Company’s
existing policies).
          12. Modification, Waiver, Termination and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.
          13. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
          14. Notice by Indemnitee and Defense of Claim. Indemnitee shall
promptly notify the Company in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any matter, whether civil, criminal, administrative or
investigative, but the omission so to notify the Company will not relieve it
from any liability that it may have to Indemnitee if such omission does not
prejudice the Company’s rights. If such omission does prejudice the Company’s
rights, the Company will be relieved from liability only to the extent of such
prejudice. Notwithstanding the foregoing, such omission will not relieve the
Company from any liability that it may have to Indemnitee otherwise than under
this Agreement. With respect to any Proceeding as to which Indemnitee notifies
the Company of the commencement thereof:
               (a) The Company will be entitled to participate therein at its
own expense; and
               (b) The Company jointly with any other indemnifying party
similarly notified will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee; provided, however, that the Company shall
not be entitled to assume the defense of any Proceeding if there has been a
Change in Control or if Indemnitee shall have reasonably concluded that there
may be a conflict of interest between the Company and Indemnitee with respect to
such Proceeding. After notice from the Company to Indemnitee of its election to
assume the defense thereof, the Company will not be liable to Indemnitee under
this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ Indemnitee’s own counsel in such Proceeding, but the fees and expenses of
such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Indemnitee unless:
               (i) the employment of counsel by Indemnitee has been authorized
by the Company;

30



--------------------------------------------------------------------------------



 



               (ii) Indemnitee shall have reasonably concluded that counsel
engaged by the Company may not adequately represent Indemnitee due to, among
other things, actual or potential differing interests; or
               (iii) the Company shall not in fact have employed counsel to
assume the defense in such Proceeding or shall not in fact have assumed such
defense and be acting in connection therewith with reasonable diligence; in each
of which cases the fees and expenses of such counsel shall be at the expense of
the Company.
               (c) The Company shall not settle any Proceeding in any manner
that would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent; provided, however, that Indemnitee will not unreasonably
withhold his or her consent to any proposed settlement.
          15. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (b) delivered by facsimile with
telephone confirmation of receipt or (c) mailed by certified or registered mail
with postage prepaid, on the third business day after the date on which it is so
mailed:

  (i)   If to Indemnitee, to the address or facsimile number set forth on the
signature page hereto.     (ii)   If to the Company, to:         Biolase
Technology, Inc.
981 Calle Amanecer
San Clemente, California 92673
Attn: Corporate Secretary

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
          16. Nonexclusivity. The rights of Indemnitee hereunder shall not be
deemed exclusive of any other rights to which Indemnitee may be entitled under
applicable law, the Company’s Certificate of Incorporation or bylaws, or any
agreements, vote of stockholders, resolution of the Board of Directors or
otherwise, and to the extent that during the Indemnification Period the rights
of the then existing directors and officers are more favorable to such directors
or officers than the rights currently provided to Indemnitee thereunder or under
this Agreement, Indemnitee shall be entitled to the full benefits of such more
favorable rights.
          17. Certain Definitions.
               (a) “Agent” shall mean any person who is or was, or who has
consented to serve as, a director, officer, employee, agent, fiduciary, joint
venturer, partner,

31



--------------------------------------------------------------------------------



 



manager or other official of the Company or a subsidiary or an affiliate of the
Company, or any other entity (including without limitation, an employee benefit
plan) either at the request of, for the convenience of, or otherwise to benefit
the Company or a subsidiary of the Company.
               (b) “Change in Control” shall mean the occurrence of any of the
following:
               (i) Both (A) any “person” (as defined below) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing at least twenty percent
(20%) of the total voting power represented by the Company’s then outstanding
voting securities and (B) the beneficial ownership by such person of securities
representing such percentage has not been approved by a majority of the
“continuing directors” (as defined below);
               (ii) Any “person” is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least fifty percent (50%) of the total
voting power represented by the Company’s then outstanding voting securities;
               (iii) A change in the composition of the Board of Directors
occurs, as a result of which fewer than two-thirds of the incumbent directors
are directors who either (A) had been directors of the Company on the “look-back
date” (as defined below) (the “Original Directors”) or (B) were elected, or
nominated for election, to the Board of Directors with the affirmative votes of
at least a majority in the aggregate of the Original Directors who were still in
office at the time of the election or nomination and directors whose election or
nomination was previously so approved (the “continuing directors”);
               (iv) The stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, if such merger or
consolidation would result in the voting securities of the Company outstanding
immediately prior thereto representing (either by remaining outstanding or by
being converted into voting securities of the surviving entity) fifty percent
(50%) or less of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or
               (v) The stockholders of the Company approve (A) a plan of
complete liquidation of the Company or (B) an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets.
          For purposes of Subsection (i) above, the term “person” shall have the
same meaning as when used in Sections 13(d) and 14(d) of the Exchange Act, but
shall exclude (x) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or of a parent or subsidiary of the Company
or (y) a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of the common
stock of the Company.

32



--------------------------------------------------------------------------------



 



          For purposes of Subsection (iii) above, the term “look-back date”
shall mean the later of (x) the Effective Date and (y) the date twenty-four
(24) months prior to the date of the event that may constitute a “Change in
Control.”
     Any other provision of this Section 17(b) notwithstanding, the term “Change
in Control” shall not include a transaction, if undertaken at the election of
the Company, the result of which is to sell all or substantially all of the
assets of the Company to another corporation (the “surviving corporation”);
provided that the surviving corporation is owned directly or indirectly by the
stockholders of the Company immediately following such transaction in
substantially the same proportions as their ownership of the Company’s common
stock immediately preceding such transaction; and provided, further, that the
surviving corporation expressly assumes this Agreement.
               (c) “Disinterested Director” shall mean a director of the Company
who is not or was not a party to or otherwise involved in the Proceeding in
respect of which indemnification is being sought by Indemnitee.
               (d) “Expenses” shall include all direct and indirect costs
(including, without limitation, attorneys’ fees, retainers, court costs,
transcripts, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
all other disbursements or out-of-pocket expenses and reasonable compensation
for time spent by Indemnitee for which Indemnitee is otherwise not compensated
by the Company or any third party) actually and reasonably incurred in
connection with either the investigation, defense, settlement or appeal of a
Proceeding or establishing or enforcing a right to indemnification under this
Agreement, applicable law or otherwise; provided, however, that “Expenses” shall
not include any Liabilities.
               (e) “Final Adverse Determination” shall mean that a determination
that Indemnitee is not entitled to indemnification shall have been made pursuant
to Section 6 hereof and either (1) a final adjudication in the Court of Chancery
of the State of Delaware or decision of an arbitrator pursuant to Section 9(a)
hereof shall have denied Indemnitee’s right to indemnification hereunder, or
(2) Indemnitee shall have failed to file a complaint in a Delaware court or seek
an arbitrator’s award pursuant to Section 9(a) for a period of one hundred
twenty (120) days after the determination made pursuant to Section 5 hereof.
               (f) “Independent Legal Counsel” shall mean a law firm or a member
of a firm selected by the Company and approved by Indemnitee (which approval
shall not be unreasonably withheld) or, if there has been a Change in Control,
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld), that neither is presently nor in the past five (5) years
has been retained to represent: (i) the Company or any of its subsidiaries or
affiliates, or Indemnitee or any corporation of which Indemnitee was or is a
director, officer, employee or agent, or any subsidiary or affiliate of such a
corporation, in any material matter, or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Legal Counsel” shall not include any person
who, under the applicable standards of professional

33



--------------------------------------------------------------------------------



 



conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s right to
indemnification under this Agreement.
               (g) “Liabilities” shall mean liabilities of any type whatsoever
including, but not limited to, any judgments, fines, ERISA excise taxes and
penalties, penalties and amounts paid in settlement (including all interest
assessments and other charges paid or payable in connection with or in respect
of such judgments, fines, penalties or amounts paid in settlement) of any
Proceeding.
               (h) “Proceeding” shall mean any threatened, pending or completed
action, claim, suit, arbitration, alternate dispute resolution mechanism,
investigation, administrative hearing or any other proceeding whether civil,
criminal, administrative or investigative, that is associated with Indemnitee’s
being an Agent of the Company.
          18. Binding Effect; Duration and Scope of Agreement. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), spouses, heirs and
personal and legal representatives. This Agreement shall continue in effect
during the Indemnification Period, regardless of whether Indemnitee continues to
serve as an Agent.
          19. Severability. If any provision or provisions of this Agreement (or
any portion thereof) shall be held to be invalid, illegal or unenforceable for
any reason whatsoever:
               (a) the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby; and
               (b) to the fullest extent legally possible, the provisions of
this Agreement shall be construed so as to give effect to the intent of any
provision held invalid, illegal or unenforceable.
          20. Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within the State of Delaware, without regard to conflict of laws rules.
          21. Consent to Jurisdiction. The Company and Indemnitee each
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding that arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.
          22. Entire Agreement. This Agreement represents the entire agreement
between the parties hereto, and there are no other agreements, contracts or
understandings

34



--------------------------------------------------------------------------------



 



between the parties hereto with respect to the subject matter of this Agreement,
except as specifically referred to herein or as provided in Section 16 hereof.
          23. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.
          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by a duly authorized officer and Indemnitee has executed this Agreement
as of the date first above written.

            BIOLASE TECHNOLOGY, INC.,
a Delaware corporation
      By:           Print Name:         Title:                  
 
INDEMNITEE  
 
       
 
Signature:      
 
   
 
 
 
       
 
Print Name:      
 
   
 
 
 
       
 
Address:      
 
   
 
 
 
       
 
   
 
 
 
       
 
Telephone:      
 
   
 
 
 
Facsimile:      
 
   
 
 
 
E-mail:      
 
   
 
 

35